         Case 3:20-cv-00225-JJV Document 17 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JOHN LYLES,                                   *
                                              *
                      Plaintiff,              *
v.                                            *
                                              *
ANDREW SAUL,                                  *            No. 3:20-cv-00225-JJV
Commissioner of the                           *
Social Security Administration,               *
                                              *
                      Defendant.              *


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 19th day of April 2021.




                                            __________________________________________
                                            JOE J. VOLPE
                                            UNITED STATES MAGISTRATE JUDGE
